 Case 0:21-cv-60664-AHS Document 1 Entered on FLSD Docket 03/25/2021 Page 1 of 16




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                                                      CASE NO.: 0:21cv60664
    LILIT KAZARYAN
    ,

            Plaintiff,
                                                                      JURY TRIAL DEMANDED
    vs.

    CASCADE CAPITAL FUNDING, LLC, and
    MARCADIS SINGER P.A.

          Defendants.
    _________________________________________/


                          COMPLAINT AND DEMAND FOR JURY TRIAL

            Plaintiff LILIT KAZARYAN (hereinafter “Plaintiff) by and through her undersigned

    counsel bring this action for damages resulting from Defendants’ violations of the Fair Debt

    Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), the Florida Consumer

    Collection Practices Act, Fla. Stat. § 559.72 et seq. (hereinafter “FCCPA”) and malicious

    prosecution.

                                      JURISDICTION AND VENUE

            1.      This Court’s jurisdiction arises under 15 U.S.C. § 1692k(d), 28 U.S.C. § 1331, 28

    U.S.C. § 1332, and this court has supplemental jurisdiction over the state law claims pursuant to

    28 U.S.C. § 1337.

            2.      The matter in controversy exceeds the sum or value of $75,000.00, exclusive of

    interest and costs and is between citizens of different states.

            3.      Venue is proper in this district under 28 U.S.C. §1391(b) in that the Defendants

    transacts business here and much of the conduct complained of occurred here.
                                                                                                  Page 1 of 16
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
 Case 0:21-cv-60664-AHS Document 1 Entered on FLSD Docket 03/25/2021 Page 2 of 16




                                          NATURE OF ACTION

    THE FAIR DEBT COLLECTION PRACTICES ACT

            4.      The Fair Debt Collection Practices Act (the “FDCPA”) is a series of statues which

    prohibits a catalog of activities in connection with the collection of debts by third parties. See 15

    U.S.C. §1692. Congress enacted the FDCPA to regulate the collection of consumer debts by debt

    collectors. The express purposes of the FDCPA are to “eliminate abusive debt collection practices

    by debt collectors, to insure [sic] that debt collectors who refrain from using abusive debt collection

    practices are not competitively disadvantaged, and to promote consistent state action to protect

    consumers against debt collection abuses.” 15 U.S.C. §1692(e).

            5.      In enacting the FDCPA, the United States Congress found that “[t]here is abundant

    evidence of the use of abusive, deceptive, and unfair debt collection practices by many debt

    collectors,” which “contribute to the number of personal bankruptcies, to marital instability, to the

    loss of jobs, and to invasions of individual privacy.” 15 U.S.C. §1692(a). Congress additionally

    found existing laws and procedures for redressing debt collection injuries to be inadequate to

    protect consumers. 15 U.S.C. §1692(b).

            6.      The FDCPA imposes civil liability on any person or entity that violates its

    provisions, and establishes general standards of debt collection and provides for specific consumer

    rights. 15 U.S.C. §1692k. The operative provisions of the FDCPA declare certain rights to be

    provided to or claimed by debtors, forbid deceitful and misleading practices, prohibit harassing

    and abusive tactics, and proscribe unfair or unconscionable conduct, but generally and in a specific

    list of disapproved practices.

            7.      Section 1692d of the FDCPA prohibits debt collectors from engaging in “any

    conduct the natural consequence of which is to harass, oppress, or abuse any person in connection
                                                                                                  Page 2 of 16
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
 Case 0:21-cv-60664-AHS Document 1 Entered on FLSD Docket 03/25/2021 Page 3 of 16




    with the collection of a debt.” The six subsections of §1692d set forth a non-exhaustive list of

    practices that fall within this ban. 15 U.S.C. §1692d.

            8.      Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

    representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

    sixteen subsections of §1692e set forth a non-exhaustive list of practices that fall within this ban

    of which includes:

                    (2) The false representation of [] (A) the character, amount, or legal
                    status of any debt; or (B) any services rendered or compensation
                    which may be lawfully received by any debt collector for the
                    collection of a debt.
                                                   …

                    (5) The threat to take any action that cannot legally be taken or that
                    is not intended to be taken.
                                                   …

                    (10) The use of any false representation or deceptive means to
                    collect or attempt to collect any debt or to obtain information
                    concerning a consumer.

    15 U.S.C. §1692e.

    THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

            9.      The Florida Consumer Collection Practices Act (the “FCCPA”) is “a laudable

    legislative attempt to curb what the Legislature evidently found to be a series of abuses in the area

    of debtor-creditor relations.” Harris v. Beneficial Finance Company of Jacksonville, 338 So. 2d

    196, 200-201 (Fla. 1976). In 1993, the FCCPA was enacted to complement the FDCPA, and, as

    of present-day, the FCCPA continues to effectuate this goal by otherwise furthering the protections

    and protections and prohibitions of the FDCPA. See Bianchi v. Migliaccio, LLP, 2011 WL 379115

    (S.D. Fla. Feb. 2, 2011) (stating, “[t]he Florida legislature through the FCCPA expresses its intent

    that the FCCPA be read as providing regulations that complement the FDCPA. Specifically, the
                                                                                                  Page 3 of 16
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
 Case 0:21-cv-60664-AHS Document 1 Entered on FLSD Docket 03/25/2021 Page 4 of 16




    FCCPA notes that any discrepancy between the two acts should be construed as to provide the

    consumer (or debtor) the greatest protection.” (citations omitted)).

            10.      Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

    otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

    prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

    “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

    legitimate, or assert the existence of some other legal right when such person knows that the right

    does not exist.” Fla. Stat. §559.27(9).

            11.      The FCCPA governs the collection of debts with more scrutiny and specificity than

    that of the FDCPA, whereby, in its totality, not only does the FCCPA codify additional conduct as

    explicitly unlawful – but most critically – the FCCPA applies to individuals and/or entities not

    otherwise regulated by the FDCPA. See In re Hathcock, 437 B.R. 696, 704 (Bankr. M.D. Fla.

    2010) (“[u]nlike the FDCPA, the [FCCPA] applies not only to debt collectors but to any persons

    collection a consumer debt.” (emphasis added)); See, e.g., Heard v. Mathis, 344 So. 2d 651, 654

    (Fla. 1st DCA 1977) (holding the FCCPA applied to “a private individual making an oral, non-

    interest bearing loan to a friend.”); Schauer v. General Motors Acceptance Corp., 819 So. 2d 809,

    812 n. 1 (Fla. 4th DCA 2002) (creditors are not exempt from FCCPA liability, whether it be direct

    or vicarious).

            12.      As set forth in more detail below, Defendants violated the aforementioned portions

    the FDCPA and FCCPA. Plaintiff now seeks damages for relief for the same.

                                                  PARTIES

            13.      Plaintiff is a natural person now residing in the County of Broward in the State of

    Florida and is a “consumer” as that term is defined by 15 U.S.C. §1692a(3).
                                                                                                  Page 4 of 16
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
 Case 0:21-cv-60664-AHS Document 1 Entered on FLSD Docket 03/25/2021 Page 5 of 16




            14.     Defendant CASCADE CAPITAL FUNDING, LLC is a foreign limited liability

    company organized and existing under the laws of the State of Delaware and is a “debt collector”

    as that term is defined by 15 U.S.C. §1692a(6).

            15.     Defendant MARCADIS SINGER P.A. is a Florida profit corporation existing under

    the laws of the State of Florida and is a “debt collector” as that term is defined by 15 U.S.C.

    §1692a(6).

            16.     Both Defendants, CASCADE CAPITAL FUNDING, LLC and MARCADIS

    SINGER, P.A., each regularly attempt to collect debts alleged to be due to others.

            17.     All of the acts of MARCADIS SINGER, P.A., and CASCADE CAPITAL

    FUNDING, LLC alleged herein were done as an attempt to collect debts originally owed to

    Pentagon Federal Credit Union after the account was in default.

            18.     All references to “Defendants” herein shall mean all of the Defendants or an

    employee of the Defendants.

                                                   FACTS

             19.    On July 10, 2017, the Plaintiff incurred a debt with her original creditor Pentagon

    Federal Credit Union. This debt will be referred to as “the subject debt.”

             20.    The subject debt arose out of a transaction in which money, services or property,

    which was the subject of the transaction, was primarily for personal, family and/or household

    purposes. As such, the subject debt is a “debt” as that term is defined by 15 U.S.C. §1692a(5).

             21.    The subject debt was incurred through a credit card account Plaintiff LILIT

    KAZARYAN was issued by Pentagon Federal Credit Union for which she personally obligated.

             22.     Plaintiff LILIT KAZARYAN incurred debt from her original creditor Pentagon

    Federal Credit Union in the amount of $5,415.59
                                                                                                  Page 5 of 16
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
 Case 0:21-cv-60664-AHS Document 1 Entered on FLSD Docket 03/25/2021 Page 6 of 16




             23.    Pentagon Federal Credit Union sold the debt account to BSAM Investment SPV II,

    LLC. BSAM Investment SPV II, LLC hired Emergent Serving to attempt to collect the subject

    debt from Plaintiff, LILIT KAZARYAN.

             24.    On or about, January 28, 2019 the Plaintiff, LILIT KAZARYAN received a letter

    from Emergent Serving offering to settle the subject debt with Plaintiff in exchange to paying

    $2,708.00 in two payments. See Exhibit A.

             25.    Plaintiff, LILIT KAZARYAN tendered the payments and Emergent Servicing

    confirmed receipt of the payment.

             26.    On or about February 19, 2019 Emergent Servicing provided a Plaintiff letter as

    evidence that the subject debt had been paid in full. See Exhibit B.

             27.    Plaintiff’s payment to Emergent Servicing was honored by her financial institution,

    and therefore she had no further obligation for the account.

             28.    Plaintiff’s settlement of the subject debt was reported to BSAM Investment SPV II,

    LLC.

             29.    Emergent Servicing’s February 19, 2019 letter to Plaintiff evidencing the

    settlement of the subject debt was included in the file maintained by BSAM Investment SPV II,

    LLC and Emergent Servicing for the subject debt.

             30.    After February 19, 2019, Defendant CASCADE CAPITAL FUNDING, LLC was

    assigned the right to collect the subject debt from BSAM Investment SPV II, LLC.

             31.    BSAM Investment SPV II, LLC and/or Emergent Servicing provided CASCADE

    CAPITAL FUNDING, LLC with the file they had maintained on the subject debt.

             32.    At a time better known to Defendants, MARCADIS SINGER, P.A. retained to

    represent CASCADE CAPITAL FUNDING, LLC to collect the subject debt.
                                                                                                  Page 6 of 16
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
 Case 0:21-cv-60664-AHS Document 1 Entered on FLSD Docket 03/25/2021 Page 7 of 16




             33.    CASCADE CAPITAL FUNDING, LLC and MARCADIS SINGER, P.A.

    reviewed the file and/or other business records it received from BSAM Investment SPV II, LLC

    and/or Emergent Servicing prior to their attempts to collect on the account.

             34.    As a result of their review of the file and/or other business record, including the

    February 17, 2019 letter, CASCADE CAPITAL FUNDING, LLC and MARCADIS SINGER,

    P.A. knew Plaintiff had settled the subject debt in full.

             35.    Despite their knowledge, on July 2, 2020, Defendant, MARCADIS SINGER, P.A.

    filed a Complaint on behalf of CASCADE CAPITAL FUNDING, LLC against Plaintiff LILIT

    KAZARYAN seeking to collect the subject debt in Broward County Court and was assigned case

    number COCE-20-014959 (the “Collection Lawsuit”). See Exhibit C.

             36.    Plaintiff LILIT KAZARYAN became aware of the Collection Lawsuit and was

    shocked to see that MARCADIS SINGER, P.A. and CASCADE CAPITAL FUNDING, LLC were

    attempting to collect a debt from her that she had already settled.

             37.    In their Complaint MARCADIS SINGER, P.A. and CASCADE CAPITAL

    FUNDING, LLC allege “The Defendant owes the Plaintiff $5,390.59 that is due in accordance

    with the alleged account.”

             38.    LILIT KAZARYAN did not in fact owe $5,390.59 on this account as the subject

    debt had been settled in full in 2019.

             39.    As a direct result of Defendant actions and/or inactions Plaintiff was forced to retain

    Light & Gonzalez, PLLC and Benjamin Law Practice, PLLC to represent her in the Collection

    Lawsuit and agreed to pay her attorney’s a reasonable fee.

             40.    On July 24, 2020 Light & Gonzalez, PLLC and Benjamin Law Practice, PLLC

    appeared in the Collection Lawsuit.
                                                                                                  Page 7 of 16
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
 Case 0:21-cv-60664-AHS Document 1 Entered on FLSD Docket 03/25/2021 Page 8 of 16




             41.    On August 7, 2020 MARCADIS SINGER, P.A. and CASCADE CAPITAL

    FUNDING, LLC voluntarily dismissed the Collection Lawsuit. See Exhibit D.

             42.    Plaintiff has hired the undersigned counsel to represent her in the current action,

    and has agreed to pay her attorneys a reasonable fee for their services.

                COUNT I: VIOLATION OF 15 U.S.C. § 1692 et seq. (FDCPA)
         AGAINST CASCADE CAPITAL FUNDING, LLC and MARCADIS SINGER P.A.

             43.    Plaintiff repeats, re-alleges and incorporates by reference the allegations contained

    in paragraphs 1 through 42 above.

             44.    The conduct of Defendants, CASCADE CAPITAL FUNDING, LLC and

    MARCADIS SINGER P.A. as described in this Complaint violated the Fair Debt Collection

    Practices Act (15 U.S.C. §1692 et seq.).

             45.    Defendants CASCADE CAPITAL FUNDING, LLC and MARCADIS SINGER

    P.A. violated 15 U.S.C. §1692e, 15 U.S.C. §1692e(2), 15 U.S.C. §1692e(5) and 15 U.S.C.

    §1692e(10) through their false representations regarding the character, amount, and legal status of

    the subject debt Defendants.

             46.    Defendants CASCADE CAPITAL FUNDING, LLC and MARCADIS SINGER

    P.A. knew the subject debt had been settled but represented to Plaintiff, her attorneys, and to the

    court in Broward County that Plaintiff still owed amounts on the account.

             47.    In their Complaint and out of court communications with Plaintiff, Defendants

    CASCADE CAPITAL FUNDING, LLC and MARCADIS SINGER P.A. represented that Plaintiff

    owed money on the subject debt even though it had already been settled in full.




                                                                                                  Page 8 of 16
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
 Case 0:21-cv-60664-AHS Document 1 Entered on FLSD Docket 03/25/2021 Page 9 of 16




             48.    CASCADE CAPITAL FUNDING, LLC and MARCADIS SINGER P.A. violated

    15 U.S.C. §1692e(2) by falsely representing the amount that Plaintiff LILIT KAZARYAN owed

    on the subject debt after it had been settled.

             49.    CASCADE CAPITAL FUNDING, LLC and MARCADIS SINGER P.A. violated

    15 U.S.C. §1692e(5) by threatening to collect amounts of a debt that they knew they legally could

    not collect from Plaintiff because she settled the account in full. These threats include each and

    every representation regarding the character, amount, and legal status of the subject debt made to

    both the Plaintiff from a time predating the filing of the Complaint through the entry of the order

    voluntarily dismissing the case.

             50.    CASCADE CAPITAL FUNDING, LLC and MARCADIS SINGER P.A. violated

    15 U.S.C. §1692e(10) by filing the Collection Lawsuit even though they legally were not entitled

    to the relief they sought.

             51.    Defendants CASCADE CAPITAL FUNDING, LLC and MARCADIS SINGER

    P.A. violated 15 U.S.C. §1692f by using unfair and unconscionable means to collect a debt

    through their continuous misrepresentations regarding the amount, character and legal status of a

    debt, through their filing of a lawsuit against Plaintiff to collect on the subject debt despite

    knowledge that she had been expressly released from the subject debt, and through their continued

    attempts to collect the subject debt against Plaintiff with knowledge she had been expressly

    released from the subject debt.

             52.    As a result of the Defendants’ FDCPA violations as alleged herein, Plaintiff became

    nervous, upset, anxious, embarrassed, frustrated, depressed, annoyed, and suffered from financial

    and emotional distress.



                                                                                                  Page 9 of 16
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60664-AHS Document 1 Entered on FLSD Docket 03/25/2021 Page 10 of 16




             53.    As a result of Defendants’ acts Plaintiff was forced to obtain counsel to represent

    her to defend a resolved debt and is obligated to pay her attorneys a reasonable attorneys’ fee.

            WHEREFORE, Plaintiff respectfully requests that judgment be entered against each

    Defendants and each of them for:

            (a) Actual damages which include attorneys’ fees incurred in defense of the state action

                pursuant to the Florida’s wrongful act doctrine.

            (b) Statutory damages pursuant to 15 U.S.C. § 1692k;

            (c) Costs, disbursements and reasonable attorney’s fees pursuant to 15 U.S.C. § 1692k;

                and;

            (d) For such other and further relief as may be just and proper.

                               COUNT II: MALICIOUS PROSECUTION

              54.   Plaintiff repeats, re-alleges and incorporates by reference the allegations contained

    in paragraphs 1 through 42 above.

              55. To state a claim for malicious prosecution in Florida:

              [T]he plaintiff must establish each of six elements: (1) an original judicial proceeding
              against the present plaintiff was commenced or continued; (2) the present defendant was
              the legal cause of the original proceeding; (3) the termination of the original proceeding
              constituted a bona fide termination of that proceeding in favor of the present plaintiff; (4)
              there was an absence of probable cause for the original proceeding; (5) there was malice
              on the part of the present defendant; and (6) the plaintiff suffered damages as a result of
              the original proceeding.

    Durkin v. Davis, 814 So. 2d 1246, 1248 (Fla. 2d DCA 2002).

              56.   Defendants, and each of them, commenced the Collection Lawsuit against the

    LILIT KAZARYAN on July 2, 2020.

              57.   Defendant CASCADE CAPITAL FUNDING, LLC were named as the plaintiff and

    MARCADIS SINGER P.A. drafted and filed the complaint as their legal representatives.
                                                                                                Page 10 of 16
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60664-AHS Document 1 Entered on FLSD Docket 03/25/2021 Page 11 of 16




               58.   CASCADE CAPITAL FUNDING, LLC and MARCADIS SINGER P.A.

    continued to prosecute the Collection Lawsuit action against the LILIT KAZARYAN until August

    7, 2020.

               59.   Defendant CASCADE CAPITAL FUNDING, LLC was the named the plaintiff

    throughout the course of the proceeding and MARCADIS SINGER P.A. was the plaintiffs’ legal

    representative throughout the course of the proceeding.

               60.   CASCADE CAPITAL FUNDING, LLC and MARCADIS SINGER P.A. caused

    the commencement and continued prosecution of the Collection Lawsuit against LILIT

    KAZARYAN from July 2, 2020 until August 7, 2020.

               61.   The Collection Lawsuit resulted in a bona fide termination of that proceeding in

    favor of the LILIT KAZARYAN. LILIT KAZARYAN is not obligated on the subject debt, and

    that Plaintiff was not obligated on the subject debt at any time from the commencement of the

    proceeding until Plaintiff was voluntarily dismissed from the action on August 7, 2020.

               62.   CASCADE CAPITAL FUNDING, LLC and MARCADIS SINGER P.A. did not

    have probable cause to bring the Collection Lawsuit against Plaintiff because she had settled the

    subject debt with a prior debt collector and creditor, and this information was available to the

    Defendants as the February 17, 2019 letter was contained in the business records they received

    related to the account.

               63.   CASCADE CAPITAL FUNDING, LLC and MARCADIS SINGER P.A. knew

    that Plaintiff had been released and despite that fact Defendants continued to prosecute the action

    against Plaintiff.




                                                                                                Page 11 of 16
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60664-AHS Document 1 Entered on FLSD Docket 03/25/2021 Page 12 of 16




              64.   As a result of Defendants’ malicious prosecution as alleged herein, Plaintiff became

    nervous, upset, anxious, embarrassed, frustrated, depressed, annoyed, and suffered from financial

    and emotional distress.

             65.    As a result of Defendants’ malicious prosecution Plaintiff was forced to obtain

    counsel to represent her to defend the state court foreclosure action and is now obligated to pay

    her attorneys a reasonable attorneys’ fee.

            WHEREFORE, Plaintiff respectfully requests that judgment be entered against each

    Defendants and each of them for:

            (a). Actual damages which is to include attorneys’ fees incurred in defense of the state

            action pursuant to the Florida’s Wrongful Act Doctrine.

            (b). Punitive damages;

            (c). Costs, disbursements and reasonable attorney’s fees; and

            (d). For such other and further relief as may be just and proper.

              COUNT III: VIOLATION OF FLA. STAT. § 559.72 et seq. (FCCPA)
         AGAINST CASCADE CAPITAL FUNDING, LLC and MARCADIS SINGER P.A.

             66.    Plaintiff repeats, re-alleges and incorporates by reference the allegations contained

    in paragraphs 1 through 42 and paragraphs 55 through 65 above.

             67.     At all times relevant to this action Defendants are all subject to and must abide by

    the law of Florida, including the Florida Consumer Collection Practices Act (Fla. Stat. § 559.72).

             68.    The conduct of Defendants as described in this Complaint violated the Florida

    Consumer Collection Practices Act (Fla. Stat. § 559.72) as follows:

             69.    Defendants violated Fla. Stat. § 559.72(9) through their malicious prosecution of

    their Collection lawsuit and by otherwise claiming, attempting, and threatening to enforce a debt

                                                                                                Page 12 of 16
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60664-AHS Document 1 Entered on FLSD Docket 03/25/2021 Page 13 of 16




    it knew was not legitimate and through their continuous assertion of legal rights they knew did not

    exist. Defendants also used unfair and unconscionable means to collect the subject debt through

    their continuous misrepresentations regarding the amount, character and legal status of a debt,

    through their filing of a lawsuit against Plaintiff to collect on the subject debt despite knowledge

    that she had been expressly released from the subject debt, through their continued attempts to

    collect the subject debt against Plaintiff with knowledge she had settled the subject debt.

             70.    As a result of the Defendant’s FCCPA violations as alleged herein, Plaintiff became

    nervous, upset, anxious, embarrassed, frustrated, depressed, annoyed, and suffered from financial

    and emotional distress.

             71.    As a result of Defendants’ acts Plaintiff was forced to obtain counsel to represent

    her to defend a foreclosure action and is obligated to pay her attorneys a reasonable attorneys’ fee

    which are continuing to accrue as the case is currently on appeal.

            WHEREFORE, Plaintiff respectfully requests that judgment be entered against each

    Defendants and each of them pursuant to Fla. Stat. §559.77 for:

            (a) Actual damages which include attorneys’ fees incurred in defense of the state action

                pursuant to the Florida’s wrongful act doctrine.

            (b) Statutory damages;

            (c) Punitive damages;

            (d) Costs, disbursements and reasonable attorney’s fees; and

            (e) For such other and further relief as may be just and proper.



                                          PUNITIVE DAMAGES



                                                                                                Page 13 of 16
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60664-AHS Document 1 Entered on FLSD Docket 03/25/2021 Page 14 of 16




              72.    At all times relevant to this action Defendants are subject to and must abide by the

    law of Florida and are subject to a claim for punitive damages if their conduct is prohibited

    pursuant to Florida Statute §768.72.

              73.   Defendants have violated Florida Statute §768.72 because the Defendants have

    engaged in intentional misconduct or gross negligence as defined by Fla. Stat. §768.72(2)(a) and

    Fla. Stat. §768.72(2)(b).

              74.   Defendants have violated Florida Statute §768.72 because the Defendants had

    actual knowledge that Plaintiff had been released from the subject debt, Defendants knew that

    Plaintiff was not legally liable for the subject debt, Defendants knew they were not permitted by

    law to attempt to collect the debt from Plaintiff, Defendants knew there was a high probability that

    Plaintiff would be injured and damaged as direct result of their continued efforts to collect the

    subject debt from her, and despite that knowledge, Defendants intentionally pursued the above

    described course of conduct, resulting in injury or damage.

              75.   Additionally, Plaintiff seeks to recover against the Defendants pursuant to their

    violation of Fla. Stat. §768.72(3).

              76.    Accordingly, Plaintiff respectfully requests that the Court award her punitive

    damages against the Defendants for willfully, maliciously, intentionally, and/or recklessly

    misrepresenting the character, amount and/or legal status of a debt to both the Plaintiff and the

    court in an attempt to collect monies it knew they could not legally collect, for using unfair and

    unconscionable means to collect the subject debt through their continuous misrepresentations

    regarding the amount, character and legal status of a debt, through their filing of a lawsuit against

    Plaintiff to collect on the subject debt despite knowledge that she had been expressly released from

    the subject debt, through their continued attempts to collect the subject debt against Plaintiff with
                                                                                                Page 14 of 16
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60664-AHS Document 1 Entered on FLSD Docket 03/25/2021 Page 15 of 16




    knowledge she had been expressly released from the subject debt, and through their refusal to

    dismiss the foreclosure lawsuit upon Plaintiff and her counsel’s request despite knowledge

    Plaintiff had been expressly released from the subject debt, and for causing Plaintiff great

    emotional and financial distress.

            WHEREFORE, Plaintiff respectfully requests that punitive damages be entered against

    each Defendant and for such other and further relief as may be just and proper.

                                          PRAYER FOR RELIEF

            WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment against

    Defendants, awarding Plaintiff the following relief:

                a. Statutory and actual damages, as provided under 15 U.S.C. §1692k, for the FDCPA

                    violations committed by Defendants, CASCADE CAPITAL FUNDING, LLC and

                    MARCADIS SINGER P.A. , in attempting to collect the subject debt;

                b. Statutory as provided under Fla. Stat. §559.77(2), for the FCCPA violations

                    committed by all Defendants in attempting to collect the subject from Plaintiff;

                c. Actual damages as provided under Fla. Stat. §559.77(2) and Florida’s common law.

                d. Punitive damages as permitted by Florida Statute §768.72 and Florida Statute

                    §559.77(2) against all Defendants;

                e. Costs and reasonable attorneys’ fees in this action as provided by 15 U.S.C. §1692k

                    against CASCADE CAPITAL FUNDING, LLC and MARCADIS SINGER P.A.

                    and as provided by Fla. Stat. §559.77(2) against all Defendants;

                f. Costs and reasonable attorneys’ fees incurred from the Collection Lawsuit pursuant

                    to Florida’s Wrongful Act Doctrine and pursuant to the Fla. Stat. §57.105(7) against

                    all Defendants; and
                                                                                                Page 15 of 16
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60664-AHS Document 1 Entered on FLSD Docket 03/25/2021 Page 16 of 16




                g. Any other relief that this Court deems appropriate and just under the circumstances.



                                              JURY DEMAND

            Please take notice that Plaintiff demands trial by jury in this action on all claims.



    Dated: March 25, 2021                                  Respectfully submitted,


                                                           /s/ Gregory Light
                                                           Gregory Light, Esq.
                                                           Florida Bar. No.: 120907
                                                           Anthony Gonzalez, Esq.
                                                           Florida Bar No.: 119756
                                                           Light & Gonzalez, PLLC
                                                           Plantation, FL 33324
                                                           Telephone: 754-900-6545
                                                           Facsimile: 754-203-2700
                                                           anthony@lightgonzalezlaw.com
                                                           greg@lightgonzalezlaw.com

                                                           Jonathan M. Benjamin Esq.
                                                           Florida Bar. No.: 91315
                                                           Benjamin Law Practice, PLLC
                                                           4581 Weston Rd Ste 155
                                                           Weston, FL 33331
                                                           Telephone: (954) 716-8362
                                                           Facsimile: (954) 477-8020
                                                           jon@benjaminlawpractice.com




                                                                                                Page 16 of 16
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd. #209, Plantation, FL 33324
Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
